MEMORANDUM**
Federal prisoner Steven L. Brees appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition, challenging his guilty plea conviction and sentence for conspiracy to manufacture and distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and manufacturing methamphetamine, in violation of § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, see Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988), we affirm.
Brees may not challenge his conviction or sentence pursuant to a § 2241 petition because he has failed to demonstrate that any remedy pursuant to 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of his detention. Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam); see Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (recognizing that “ § 2241 is not available under the inadequate-or-ineffective-remedy escape hatch of § 2255 merely because the court of appeals refuses to certify a second or successive motion under the gatekeeping provisions of § 2255”). Accordingly, the district court properly dismissed Brees’s § 2241 petition for lack of jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.